Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 1 of 23

                                         Andreas Antonopoulos
                                               April 24,   2020

            1                     TINITED STATES DISTRICT          COURT

            2                     SOUTHERN I],tS'l'RfCT' OF FLORTDA

            3                          CASE   NO. 9 :18-cv-80176-BB/BR
            4
                fRA KLEIMAN, as the personal representative
            5   of the Estate of David Kl-eiman, and
                W&K fnfo Defense Research, LLC,
            6
                              Plaintiffs,
            1
                _VS -
            a
                CRAIG WRIGHT,
            9
                              Detendant.
       10

       11       *******************
       I2       TELECONFERENCE DEPOSITION OF ANDREAS ANTONOPOULOS

       13       DATE TAKEN:      April    24,    2O2O

       1-4      TIME: 8:30 a.m. - L:40 p.m.
       15
                TAKEN BEFORE       RICK E. LEVY, RPR,        FPR
       I6                          AND NOTARY PUBLIC
       L7

       18       ***********r(*******
       I9
       20

       2I
       /, /,

       23
       .A


       25


                                          U.S. LEGAL SUPPORT
                                        www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 2 of 23

                                  Andreas Antonopoulos
                                     Apri L 24, 2020                         3Z


         1               MR. ROCHE: Objection  to form. To the extent
         )         you can answer the question without di-sclosing what
         a
         J         counsef may or may not have told you you can answer
         4         but don't disclose any of t.he substance or lack of
         5         substance of what counsel- may have told you.
         6               THE WITNESS:    Could you repeat t.he question,
         7         please?
         B   BY MR.   KASS

         9         O. Let ' s rephrase this . Mr. Antonopoulos, I 'fii
       10    telling you right now the Court.'s provided a deadline
       11    for expert disclosures and expert reports of April 1Oth
       I2    2020. Are you aware of t.hat.?
       13          A. I am now.
       74          O. Now that you' re aware of t.hat. do you
       15    undersLand that all your opinions and basis for the
       L6    opinions had to be disclosed by t.he April 10t.h 2020?
       I1              MR. ROCHE: Objection, calls for a legal
       1B          opinion.
       1,9               THE WITNESS:    If you say so.
       20    BY MR.   KASS

       2L          O. Mr. Antonopoulos, I believe you testified
             earlier on that you have a background in computer
             science and computer online related thi-ngs. That may
       24    not. be precj-se buL you can reformul-ate it how you want
       25    to state it.?

                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 3 of 23

                                  Andreas Antonopoulos
                                       April 24,   2020                       33


         1         A.    Yes, I'm a compuLer scienllst.
         a
                  O. Thank you. Do you have an understanding as to
         3   what a computer hack is?
         4        A. Yes, Irve worked in field of information
         5   security for two decades at least..
         6        O. Are t.here different types of computer hacks?
         7        A. There are myriad types of computer hacks.
         a
                  O. As far as gaining unauthortzed access to a
         9   database are you aware of different ways that such a
       10    hack like that could occur?
       11_         A.    There are a myriad of ways.
       I2         O. Would one way be taking someone's credentials
       13    and simply logging in?
       1,4        A. That would be one way.
       15          O.   Do you know who Satoshi is?
       L6          A.    I do not.
       I7          O.   Was Dave Kleiman Satoshi?
       1B          A.   As I just said I do not know.
       1,9         O.   Do you have any opinion as        to whether   Dave

       20    Kleiman was Satoshi?
       21,         A.  I do not.
       22         O. Mr. Antonopouf os, you've seen a l-ot of
             documents in this case; correct?
       z+         A. f have.
       25         O. And a lot of evidence?

                                     U.S. LEGAL SUPPORT
                                www.   uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 4 of 23

                                         Andreas Antonopoulos
                                               ApriL 24,   2020                       34

         1             A.      YeS.
         )             O.      Has any of that provided you any basis as to
         3   whether Dave Klei-man was Satoshi?
         4             A.      I haven't formed an opinion on who Satoshj-          i-s.
         5        O. Even though you may not. have reached an
         6   opinion does it sway you in any way as to whether                 Dave

         l   K]eiman was Satoshi?
         o                     MR. ROCHE: Objection.
         9                     THE WITNESS:      I have not formed an opinion.
       1-0   BY MR.         KASS

       11              O.      Do you   plan on telling the jury who Satoshi
       L2    was   ?


       t-3        A. At t.his time f don'L know. I                 have not. formed
       I4    an opinion on that matter.
       15         O. Do you have any opinion as to                 whether   Dave

       1,6   Dr. Wright is Satoshi?
       t7         A. I do not.
       1B         O. Have you seen any evidence in                 thls case that
       I9    will support supports or contradicts                  that opinion or
       20    that. conclusion?
       2I             I donrt have that opinion.
                       A.
       22         O. And will you be telling the jury as t.o whether
       23    Dave Dr. Wright. is Satoshi?
       .A
       z+         A. I don't know what my testimony to the jury
       25    will be. It depends.

                                          U.S. LEGAL SUPPORT
                                        www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 5 of 23

                                    Andreas Antonopoulos
                                          April 24,   2020                  35


         1        O. Let me as)< you. Your testimony in front of
         2   the jury is based on your report, correcL, t.he opinions
         3   in your report?
         4        A. About 30 seconds ago you asked me whet.her a
         5   daLabase can be hacked by credentials, something t.hat
         6   lies within my area of expertj-se and I answered that.
         7   question truthfully.    That topic was not in my report
         B   and yet I testified to it.
         9              I do not. know what questions I might be asked
       10    that may or may not be relevant. That's up t.o t.he judge
       1-1   to decide and I will answer them truthfully as presented
       72    with evidence or questions. So f don'L know what I'm
       13    going to testify.
       I4             O.     Based your previous comment you have counsel
       15    here and your counsel- is here to object if they believe
       I6    my question  is outside the scope of the report. I don'L
       L7    bel-ieve there was an objection.
       1B          A. I believe the same will occur during trial.
       I9    So I don't know what I will t.estify.
       20          O. You do understand that as defense counsel Irm
       2I    ent.itled to know what opinions you will be giving at
       '))   trial.                        that premise?
                           Do you understand
                           MR. ROCHE: JusL let me      Zalman, if this
       24             helps move this along we the reports that
       25             Mr. Antonopoulos the opinions that

                                     U.S. LEGAL SUPPORT
                                   www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 6 of 23

                                           Andreas Antonopoulos
                                              Apri I 24, 2020                       4B


            1             O.       Do you have any   other source of information?
            2             A.       No.

            3              O.      Is t.he source of that list rel-evant. to your
            4   t.e st.   imony?
            5             In as much as it.'s a chronol-ogy and the
                          A.
            6   conLexL for that list., yes
            1        O. But as far as whether it was through a bonded
            B   courier or a carrier pigeon does it matter?
            9        A. Thatrs simply providing context.
       10            O. f want t.o ask you t.o go to paragraph BB of
       11       your report, it's on page L9.
       1,2           A. Yes, I see that.
       13            O. Do you see where you were asked by plaint.iffs
       I4       attorneys to examine the publicly post.ed communi-cations
       15       of Satoshi and the e-mail addresses and accounts used by
       I6       Satoshi in these communications?
       I7            A. Yes.
       18            O. Do you know why just asking yes or no. Do
       L9       you know why plaintiffs attorneys asked you to do t.hat?
       20            A. No.
       27            O. Do you have an understanding as to why thi-s is
       aa
       ZL       going to be helpful t.o the jury?
       z)                 MR. ROCHE: Obj ect ion, f orm and obj ect.ion you
       24            can answer buL of course do not communi-cate
                     conversat.ions you've had wit.h counsel-.

                                            U.S. LEGAL SUPPORT
                                         www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 7 of 23

                                   Andreas Ant.onopoulos
                                        ApriL 24,   2O2o                       49

         1                 THE WITNESS:  In as much as the communications
         2           of Sat.oshi form part of the public hist.ory of t.he
         3           creation of Bitcoin my underst.anding is t.hat. it
         4           offers the jury conLext as to the events and
         5           chronol-ogy of evenLs that occurred aL t.he creaLion
         6           of Bitcoin and subsequent.ly.
         7   BY MR.    KASS

         B           O.   Are you offering any opinion as to that
         9   chronology?
       10         A.       I have, y€s, it's in my report.
       11            O.    So bet.ween paragraphs 88 and 96 could you
       I2    point   me   to your opinion?
       13                 MR. ROCHE: Objection.
       I4                 THE WITNESS: Yes., my     opinion is contained in
       15         paragraphs 88 t.hrough 96.
       L6    BY MR.   KASS

       I1         O.      Which portion of the opinion?
       18         A.      A11 of them.
       I9                 MR. ROCHE: Object
       20                            ILrs a listing of the facts that
                          THE WITNESS:

       2I         r discovered through my analysis and the things
       ')a        that f am prepared to testify.
       23    BY MR.   KASS

       24         O.      So IeL's start. off with this.      89, "the first
       25    message from Satoshi Nakamoto appears         in the

                                   U.S. LEGAL SUPPORT
                                 www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 8 of 23

                                  Andreas Antonopoulos
                                       April 24,   2o2o                         50

         1   cryptography mailing Iist of Oct.ober 31st       2008

        2    originating from e-mail address Satoshi@Vistamail.com.         "

        3    That's an opinion of yours?
        4         A. That. is a wel-l- known hist.oric fact..
        5         O. BuL is 1t an opinion of yours?
        6         A. Yes.
        7         O. What is the basis for your opinion?
        8          A.    Public information.
        9          O. What public?
       10          A. So T provided in my list. of sources t.he actual
       11    posting on the cryptography mailing list on Oct.ober 3lst
       12    2008 is online. ft's available as part of the archive
       13    of the crypt.ography mailing list. that has been public
       I4    continuously since its inception and the specific
       15    message is accessible on the web exactly as it was
       I6    archived and there is also a public collection or public
       L1    archive of communications by Satoshi Nakamoto that is
       1B    being collected by an independent organization, The
       I9    Nakamoto Instit.ute, which provides links to all of the
       20    original sources. So it's more like an index of the
       2L    communicaLions.
       22         O. What sorL of expertise are you using for that
             opinion that you just gave?
       24         A. What sort of expert.ise am I using for what
       25    opinion?

                                  U.S. LEGAL SUPPORT
                                www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 9 of 23

                                          Andreas Antonopoulos
                                                   April 24,      2020                          51


            1              O.   That the first mcssagc from Satoshi                 Nalcamoto

            2   appears in t.he cryptography mailing list                      on October 3lst
            3   2008 originating from the e-mail address
         4      SatoshioVi stamai       l- . com   .



            5              I'm drawing from. a broad range of my
                           A.
            6   prof essional- experience in computer sc j-ence, interneL
         7      informat.ion protocols, J-nformation security, the
         B      operation and use of mailing lists, public
         9      communications on the inLernet as they've evolved since
       10       I first joined in t989.
       11                  My underst.anding of t.he historical record of
       I2       Satoshi Nakamoto's communication and various archives
       13       that exist. on the web. It's a compilat.ion of a broad
       L4       range of cxpcrt.ise.
       15           O. Does somebody have to have your type of
       I6       expertise to read when the first message appeared from
       7'7      SaLoshi Nakamoto?
       1B                  A.   I don't know what            someone      needs to have to
       I9       read when t.he first          message appears.              Certainly they may
       20       form an opinion based                  on    f   formed    an opinion based on
       27       my experience.
       ')a                 O.   Let   me ask you.           Aren't you just reading      a

       )1       post   ?


       24                       MR. ROCHE: ObjecLion, form.
       25                       THE WITNESS: NO.


                                            U.S. LEGAL SUPPORT
                                        www.  uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 10 of 23

                                       Andreas Antonopoulos
                                             April 24,   2020                52

         1    BY MR.         KASS

         z          O. What are you doing?
         3          A. I'm reading a post. as well as understanding
         4    all of t.he conLext of what. I'm reading and how that
         5    appears and how it is stored and how it was creaLed and
         6    how it was archived, what the headers of the messages
         7    mean, what the dat.es mean, how that information is
         B    securely stored and archived, whether it is accurate or
         9    not, whether the sources are rel-iable or not all based
        10    on my broad experience of undersLanding how internet
        11    communications, mailing lists and informat.ion security
        I2    work.
        13         O. Let. me ask you. Does all of what you just
        L4    stated does Lhat appear anywhere in your report.?
        15         A. Does what appear anywhere on the report?
        I6         O. Your prior answer what you 1ooked at this and
        I7    the headers I don't know you gave this whol-e sort
        1B    it appears now you're stating you did some sort of
        I9    analysis of that post. Did you do an analysis of t.his
        20   post   ?


        2I              A.      I read the post.
        aa                      MR. ROCHE: Object to the form.
        zs   BY MR.          KASS

        24              a.      Did you do an analysis of the post.?
       25               A.      Reading the post applied all of my prior

                                        U.S. LEGAL SUPPORT
                                      www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 11 of 23

                                   Andreas Ant.onopoulos
                                         April 24,   2020                    53

            1   cxpcrlcncc.
            2        O.      other than reading did you do was there
                            So
            3   any methodology that you did to validate that message?
            4             MR. ROCHE: Objection to form.
            5             THE WITNESS: The reading of the post applied

            6        all my previous experience to va1idate that.
            l        message.
            B   BY MR.   KASS

            9        O.     So what was your opinion    after reading that
        10      post, whaL opinion did you reach?
        11           A. That. Lhe first message from Satoshi Nakamoto
        I2      appears in the cryptography mailing list on Oct.ober 31st
        13      2008 originating e-mail address Satoshi@Vist.amail.com.
        I4      In this posting Satoshi announces Bitcoin and provides a
        15      link t.o t.he Bitcoin white paper.
        L6           O. Could I have read that same post and reached
        1'1     the exact same conclusion?
        1B           A. I have no opinion or knowledge of your skills
        I9      Mr. Zal-man.
        20           O. How about someone who has a fifth grade
       2I       education in reading, could Lhey have read t.hat post and
        ))      reached the same concl-usion that. you did?
       23                  MR. ROCHE: Objection to form.
       24                  THE WITNESS: I have no basis of knowing what.
       ,q            conclusions someone like that might reach.

                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 12 of 23

                                               Andreas Ant.onopoulos
                                                    April 24,   2020                     54

            1   BY     MR.     KASS

            2            n
                         \2.         How   do you know that's the firsl    post from
            3   Sat.oshi Nakamoto?
          4               It is the first public message that I was able
                         A.

            5   to find and is also broadly recognized as the first
          6     message            from Satoshi Nakamoto.
          1              9.         First of all do you see the word public
          B     anywhere           in that. opinion in paragraph 89?
                         n
          9              H.         No.

        10            O. Are you changing your opinion that now it's
        11      the first public message?
        I2                MR. ROCHE: Objection, form.
        13                THE WITNESS: I have no way of knowing whether

        14            Satoshi Nakamoto communicated privately with others
        15           under that. name at any ti-me. I can only rely on
        I6           what has been made public.
        1.1     BY MR.         KASS

        1B               O.         But yourre stat.ing categorically this is the
        L9      first         message from Satoshi?
       20                A.         Yes. To my knowledge this is the first
       2I       message from Satoshi.
       ))                O.         How    do you know Satoshi wrote that    message?

       z1                A.         That's a        how do   f know Satoshi wrote that
       24       me s   sage    ?


       25                O.         Yes.


                                               U.S. LEGAL SUPPORT
                                             www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 13 of 23

                                      Andreas Antonopoulos
                                          April 24,   2020                   55

         1         A. This is thc first message that f lcnow of that
         )    uses the name or pseudonym Satoshi Nakamoto and
         3    therefore it. is by definition the first message by
         4    Satoshi Nakamoto.
         5              O.   Do you agree   that Satoshi Nakamoto is   a

         6    person?
         7                   MR. ROCHE: Objection.
         8                   THE WITNESS:   I don't know who Satoshi
         9              Nakamoto is or if it is a person or not.
        10    BY MR.      KASS

        11              O.   Do you believe Sat.oshi Nakamoto is human?
        I2              A.   I believe Sat.oshi Nakamoto is one or more
        13    humans.
        T4              O.   So those one or more humans how do you know
        15   that. one of them wrole that post?
        L6         A. It's circular. That's a circular logic
        I7   question because by definition the first message where
        1B   that pseudonym is identified by definition was written
        I9   by Satoshi Nakamoto.
       20         O. Let me ask you. If I were to go right now
       2I    write a message from Satoshi backdate it. to 2009, plop
       aa    it on t.hat same Web site does that become a Sat.oshi
       23    post   ?


       24                    MR. ROCHE: Objection.
       25                    THE WITNESS:    Absent a time machine you could

                                      U.S. LEGAL SUPPORT
                                   www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 14 of 23

                                        Andreas Ant.onopoul-os
                                             April 24,   2020                      56

            1           not go back to 2009 and post a message by Satoshi
            z           Nakamoto.
            3   BY MR.    KASS

            4           O.   Now, l-et ' s j ust back up .      Satoshi Nakamoto, is
            5   Satoshi Nakamoto the person who uses
            6   Satoshi@Vist.amail . com or is Satoshi Nakamot.o the person
            7   who invented the Bitcoin block chain?
            B         A. Both.
            9          O. So any post that comes from
        10      SatoshiosatoshiVistamail. com by your definition is a
        11      communication by Satoshi?
        I2            A. So first message from Satoshi Nakamoto comes
        13      from that e-mail address. I have not stated an opinion
        t4      ahor-rt any message f rom that e-mail- address. The
        15      messages I have list.ed it is my opinion that those are
        L6      from Satoshi Nakamoto.
       I7               O.   Why    are you making a difference between the
       1B       first   message and subsequenL messages?
       T9            A. I have only formed an opinion as the messages
       20       that frve listed in my report. I have not
       27             O. Sorry?
       ZZ            A. I have not commented on messages Lhat are not
       23       in my report.
       24            O. But. in your report you do cite to  well
       25       let's go to paragraph 90.

                                        U.S. LEGAL SUPPORT
                                      www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 15 of 23

                                   Andreas Ant.onopoul-os
                                         April 24,   2020                    57

             1        A.   Yes.
             )        O. Sat.oshi engages in communicat j-ons with several
             3   others on the mailing list in response to questions
             4   using the Satoshi@Vist.amaiI. com as his e-maiI address.
             5   fs that an opinion of yours?
             6        A. I am not.icing that either through
             7   typographical error or just grammat.ical error r said
             I   engages. I believe what I meant to say is engaged, past
             9   tense. Because I am referri-ng to the past. So Satoshi
        10       engaged in conversations with severaf other users on the
        11       mailing list in response questions using that as his
        1)       e-mail address and I'm using the pronoun his generically
        13       we don't know i-f Satoshi is male, female or plural.
        I4            O. At ot.hcr times you do use the pronoun thcy?
        15            A. I prefer the pronoun they 1n this part.icul-ar
        I6       case. r used his.
        L1            O. Either way.
        1B            A. It. is not part of my opinion as to the gender
        L9       or nature of Sat.oshi Nakamoto. It may be more than one
        20       person.
        2I            O. If we change engages to engaged and we change
        aa
        ZZ       his to they is this your opinion?
                      A. Yes. I think that's what I was Lrying       t.hat
        24       is what f was trying to express, y€s.
        25            O. And from what. poi-nt in time does Satoshi use

                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 16 of 23

                                   Andreas Antonopoulos
                                         April 24,   2020                    5B


         1    that. e-mail address?
         2         A.    As far as I know from October 31st 2008.
         3         O.    UntiI?
         4         A.    I don't know t.hat I have the end dat.e of when
         5    that. was last used. f think it was yes, I do have it.
         6    in '92. December I believe that e-mail- was used
         7    through December 2010.
         B         O.    So any address after December 20L0 coming from
         9   at. t.hat. address do you have any opinion as to whether it
        10   came from Satoshi?
        11         A.    I would have to look at the specific e-mail to
        I2    form an opinion.
        13         O. So you don'L have any opinion as to a specific
        I4   cutof f as to when Satoshi stopped r-rsing that acldress?
        15         A. I have no way of knowing. Satoshi may still
        I6   be using that address today.
        T]         O. So what opinion are you what are you
        18   telling the jury, what's your opinion?
        I9         A. Telling the jury what it says in paragraphs 89
       20    through 96.
       2I         O. Are you telling      but yourre noL t.elling the
       a')   jury there's any point in time where he stopped using
       23    ir?
       24         A. I don't see that in 89 through 96.
       25              MR. ROCHE: Object to the form.


                                    U.S. LEGAL SUPPORT
                                  www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 17 of 23

                                      Andreas Antonopoulos
                                           April 24,   2020                  64


            1   formed an opinion about hypothetical e-mai1s.
            2        O.    From    the Satoshi Vista mail address prior to
            3   December   L2th   2020?

            4        A.    A11 the e-mails I have seen from t.hat. e-mail
            5   address in my opinion are e-mails from Satoshi Nakamoto.
            6        O. Is that based on t.he how do you know they
            1   were aIl from Sat.oshi Nakamoto?
            B        A. I base that opinion on the totality of my
            9   experience with information systems, internet
        10      communications, the nalure of mailing lists et. cetera.
        11           O. Could you give me anything more specific,
        1,2     specific factors that you used to determine that all of
        l-3     those communications were from Satoshi?
        L4           n. The specific factors are my knowledge of the
        15      way mailing list.s operate, inLernet communications
        16      operate and my reading of t.he e-mails that I've referred
        L7      to in paragraphs 88 t.hrough 96.
        1B           O. Let's break this down. As far as how maiJ-ing
        I9      lists operaLe and computer lists operate does that
        ,)^     guarantee that the person who sent that e-mai-l is in
       2L       fact Satoshi?
       1)            A. The way mailing lists work is that in order to
                communicaLe with a mailing list one must be able. to
       24       respond from the address that is registered to the
       25       mailing list in order to subscribe in the first p1ace.

                                      U.S. LEGAL SUPPORT
                                    www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 18 of 23

                                             Andreas Antonopoulos
                                                   April 24,   2020                      55

            1                  So that invol-ves two way communication and
            )   confirmation meaning that in order to subscribe to the
          3     mailing list the person needs to be able t.o both send
          4     and receive from a specific mailing list                 and response   t.o

          5     a subscription conf irmat.i-on message.
          6                In addition when conducting a long threaded
          7     conversation when Lhere are replies and count.er replies
          tt    again that requi-res that e-mail address to be able to
          9     recei-ve and send e-mail to the mailing list and so
        10      that's the basis of my opinion.
        11            O. So does one have t.o be        did you consider
        72      whether anybody else could have sat down at Satoshi's
        13      computer and typed the message?
        I4            A. I don't know whether Sat.oshi had a computer,
        15      how many computers were used, how many people form or
        I6      use the pseudonym Satoshi Nakamoto so that is                not.

        1"1     somet.hing     I know.
        1B            O.       It wasn'L considered in forming your opinion;
        I9      correct    ?


       20             A.       How many        people are       how many people the
       2L       pseudonym      Satoshi Nakamoto refers to? One or            more?

       22             O.       No.

       ZJ             A.       That is part of the              part. of the assumptions
       24       1n my oplnr_on        l_s   that   we   don'L know who Satoshi   Nakamoto
       )tr,     is.   That's     my    op1nlon as I stated before or whet.her iL

                                              U.S. LEGAL SUPPORT
                                                  1 egal support . com
                                            www . us
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 19 of 23

                                           Andreas Ant.onopoulos
                                                  April 24,        2020          66

            1   is one person or more.
            2        O. So are you going to opine which people            senL

            3   those e-mails?
            4        A.         Satoshi Nakamoto sent those e-mai1s.
            5        O. Now, if Sat.oshi Nakamot.o's uncle was visiting
            6   for a day and decided to type up an e-mail and say "good
            7   morning everybody" from the Satoshi address is his uncl-e
            B   Satoshi       Nakamot.o?

            9                   MR.   ROCHE   : to f orm.
                                                  Ob   j ect.ion
        10               THE WITNESS: I have not seen such an e-mail.

        11           I haven't formed an opinion on that hypothetical.
        I2           Communications Lhat I reviewed in my opinion were
        13           from Satoshi Nakamoto.
        L4      BY MR.    KA.SS

       15            O.         Are you going to give any opinion that
       L6       Dr. Wright was involved with sending those e-mails?
       I7            A. f don't know what Dr. Wright's role was or
       1B       wasn't. T don't have an opinion.
       L9            O. Do you have any opinion as to whether David
       20       Kleiman was involved i-n sending those e-mails?
       2I            A. T don't.
       ))            O. Do you know what e-mail address spoofing is?
                     A. Yes.
       24            O. Could someone have spoofed the Satoshi e-mail
       )q       addres   s?



                                           U.S. LEGAL SUPPORT
                                        www. uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 20 of 23

                                  Andreas Antonopoul-os
                                       April 24,   2020                      73

          1   lists and that's how Lhis conLext is relevant.
          )        u.   So just SO we're clear. From paragraphs 108
          3   through LI2 whaL portion of t.hat is your opinion?
          4        A.   Alt of that. is my opinion on the related facts
          5   and context.
          6         O. Can you show me which part are the facts and
          7   which part is the opinion? Irm just having trouble
          B   distinguishing the two.
          9         A. I don't know that I can parse out. specif ic
        10    words as facts and specific words as opinion.
        11          O. r am fine if you do it by paragraph.
        1,2         A. Okay. So in paragraph 108 it is my opinion
        13    that I expected to see the Bit.coin addresses included in
       I4     some or al I of l-he l'i sts.
       1-5               In paragraph 109 it is my opinion that the
       1,6    coin spent in that transactj-on were mined in block 9
       I7     spent 1n block in I10 and are not included in any of the
       18     lists produced in 109 it is my opinion that. and then
       I9     T quote the last sentence 'rthe coins spent in that
       ZU     transacLion were mined in block number nine spent in
       2I     block number I70 and are not included in any of the
       22     Iists produced by defendant. "
       23                The last sentence in 110 and T quote "the
       24     coins spent in that transacLion were mined in block 286
       25     and are not included in any of the lists produced by

                                   U.S. LEGAL SUPPORT
                                www. uslegalsupport. . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 21 of 23

                                      Andreas Antonopoulos
                                            April 24,   2O2O                     '/4

          1    defendant. "  In paragraph l-11 "Lhe coi-ns spent in t.hat
          za   transaction were mined in block number 5326 and are not
          3    included i-n any of the list.s produced by defendanL."
          4    A11 of paragraph LI2. Do you need me to quote that?
          5         O. No, Lhat's fine. Is it fair t.o say that
          6    through those paragraphs whatever you did quote as an
          7    opinion is going through the basis for those opinions?
          B         A. Anything the rest of those paragraphs
          9    provide the conLext and the basis of those opinions but
        10     not the only basis of those opinions.
        11          O. Then what are the other basis of those
        t2     opinions   ?


        13          A.        The tot.ality of t.he materials I examined and
        74     the experience that I have.
        1-5         O. Which materials that             you examined?
        L6          A. The materials listed             in the report. as well as
       I7      the block chain records of the           specif ic transact.ions and
       1_B     the e-mails and communicat.ions          of the various recipients
       I9      of these transact ions       .


       20           O         Which specific e-mai-1s and communj-cations of
       2I      the various recipients of these transactions?
       zz           A. I don't have them in front of me.
       23           O. Do you have them anywhere in your report?
       24           A. I don't think I have a link to the specific
       25      e*mails i-n my report.

                                       U.S. LEGAL SUPPORT
                                     www.uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 22 of 23

                                  Andreas Antonopoulos
                                     Apri I 24, 2020                         75

          1        O.    Are you relying on anything else?
          z        A.    The totalj-ty of my experience.
          3        O. Apart from the t.otality of your experience is
          4   there anything else that you're relying on?
          5        A. I don' t be]i-eve so.
          6        O. Are you familiar with somebody by the name of
          7   Gavin Andresen?
          B        A.    Yes.
          9         O. Who is Mr. Andresen?
        10          A. Mr. Gavin Andresen is a we1l known figure in
        11    the Bitcoin space who is one of t.he first. programmers to
        1,2   engage with Satoshi Nakamoto and was for a period of
        1_3   t.ime entrusLed with mainLenance of the code base of the
        I4    Bit.coin core client.
        t_5         a. How would you rate Mr. Andresen's knowledge of
        1,6   the Bitcoin core cl-ient.?
        L7          A. f don't know that I have any basis or metric
        1B    to rate that.
        1,9         O. Let me ask you. Did you ever meet
        20    Mr. Andresen?
        2I         A.    Several times, y€s.
       22          O. Do you have an understanding of the work he
        11    did on the Bitcoin core client?
       24          A. I have some undersLanding of the work he did
       25     on the Bitcoin core client. f don't have detailed

                                   U   S. LEGAL SUPPORT
                                 www   uslegalsupport . com
Case 9:18-cv-80176-BB Document 500-7 Entered on FLSD Docket 05/09/2020 Page 23 of 23

                                       Andreas Antonopoul-os
                                             April 24,   2O2O                   76

            1   undersLanding. I haven't reviewed it. specifically.
            )       O. Have you reviewed any e-mails between Satoshi
          3     and Mr. Andresen?
          4          A.   I don't recall-. f have seen some public
          5     communicat.ions between Satoshi and Gavin Andresen.
          6          O.   What.      do those communi-cations reflect
          7     Mr. Andresen's undersLanding of t.he Bit.coin core client?
         B           A. f 'm trying to be helpful here. Let. me just
         9      say they reflect          they reflect. well on Mr. Andresen.
        10      He seems like a competent programmer with a good
        11      understanding of Bitcoin, yes.
        1"2          O.   How       about Bitcoin in general?
        13           A.   Yes   -



        I4           O. You st.ate in paragraph II7 of your report
       15       which is I believe Exhibit. 1 Lhat. "a key property of any
       a6       cryptographic hash algorithm is t.hat it's output is
       I7       across a range of upon vafues. " You see that?
       18            A. Yes.
       I9            O. fs Lhat. an opinion of yours?
       20            A. That's a fact. and also my opinion, 1res. It's
       2L       an opinion based on fact.
       ))            O. What i-s your basis for t.hat opinion?
                     A. My knowledge of cryptographic hash algorit.hms.
       24            O.   Anything else?
       25            A.   f'm sure that that knowledge has also         been


                                        U.S. LEGAL SUPPORT
                                      www.uslegalsupport. . com
